PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Long-Jhe Yan				                 :
	
Application No.  16/695,566
:	DECISION ON PETITION
Filed:   November 26, 2019
:
Attorney Docket No.   250303-1141

This is a decision on the “Petition to Withdraw Holding of Abandonment”, filed on July 1, 2021, that is being treated a petition under 37 CFR 1.181, to withdraw the holding of abandonment.

The petition under 37 CFR 1.181(a) to withdraw the holding of abandonment is granted.

This application was held abandoned on March 23, 2021, after it was believed that a proper response was not received to the non-final Office action mailed December 21, 2020, which set a shortened statutory period for reply of three months from its mailing date.  A Notice of Abandonment was mailed on June 30, 2021.

On petition, applicant states:

[a]pplicant hereby petitions the U.S. Patent & Trademark Office (PTO) to withdrawn the holding of abandonment, mailed June 30, 2021. The Notice of Abandonment stated that the reason for abandonment was Applicant’s failure to reply to the Office Action dated December 21, 2020. A response was filed via Patent Center on March 8, 2021, as a txt file. The claims from the amendment were entered into the PTO’s system, however the rest of the amendment was not. The undersigned submits the amendment, as filed on March 8, 2021, and the electronic acknowledgement, indicating that 14 pages of the amendment were uploaded, and requests that the abandonment be withdrawn.

Petition, filed July 1, 2021, p.1

Petitioner’s argument has been considered and is persuasive.  A review of the application file history revealed that on March 8, 2021, 10 pages of claims were filed and $720.00 was paid for excess independent claim fees. The record did not reveal that on page, titled “Response to Non-Final Office Action” and three pages, titled “Remarks” were filed, however.   It is noted that the Electronic Acknowledgement Receipt for the papers filed on March 8, 2021, found in the application file and a copy of which was provided with the petition indicates applicant filed 14 pages of “App.Text.Docx” on March 8, 2021. The Electronic Acknowledgement Receipt is akin to an Office date-stamped postcard, which serves as prima facie evidence of receipt of the document in question by the USPTO.  Based on the aforementioned, the holding of abandonment was improperly imposed as a proper response to the non-final Office action was received prior to the expiration of the period set for reply.  

The application file is being forwarded to Technology Center GAU 3645 for further processing which will include withdrawal of the abandonment status of the application and consideration of the reply filed on March 8, 2021, a copy of which was filed on July 1, 2021.

Further inquires regarding this decision may be directed to the undersigned at (571) 272-3222. Questions regarding the further processing of the application must be directed to the Technology Center.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET